DETAILED ACTION
This office action is in response to applicant’s communication dated 4/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 and 43-44 are pending and are currently being examined. 
Claims 21-42 and 45-46 are cancelled.
Claims 1, 43 and 44 are independent.

Claim Interpretation
Further concerning claim(s) 1: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating “when” conditions without positively reciting a step in which the condition is actually met (as opposed to optionally met). Specifically, the optional language in these claims are:
“when the lighting intensity bar is displayed in the graphical user interface in the first resolution state” 
and “when the lighting intensity bar is displayed in the graphical user interface in the first resolution state”.
Although mapping is not required for these abovementioned optional limitations of the method of claim 1, for compact prosecution, the examiner provides prior art mapping(s) for these limitations.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “displaying a graphical user interface that enables configuration of a scene for controlling a zone comprising at least one lighting control device configured to control a corresponding lighting load, wherein the graphical user interface comprises a lighting intensity bar for configuring the lighting intensity of the lighting load for the scene, and wherein the lighting intensity bar is configured to display in at least one of a first and a second of a plurality of resolution states to enable different resolutions of control for a user”. Here, it is unclear whether the method includes the step of displaying at least one of a first and a second of a plurality of resolution states, or if it simply includes displaying a lighting intensity bar that is configured to display (but might not actually display) the same. The specification describes a lighting intensity bar displaying “different resolution states” (¶ 135). For examination purposes, the examiner interprets the limitation as:
displaying a graphical user interface that enables configuration of a scene for controlling a zone comprising at least one lighting control device configured to control a corresponding lighting load, wherein displaying the graphical user interface further comprises displaying a lighting intensity bar for configuring the lighting intensity of the lighting load for the scene, and wherein displaying the lighting intensity bar further comprises displaying [[in]] at least one of a first and a second of a plurality of resolution states to enable different resolutions of control for a user. 

Dependent claims 2-20 are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 18-20 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clymer; Erica L. et al. (hereinafter Clymer – US 20180364665 A1) in view of Lu; Phil et al. (hereinafter Lu – US 20160026371 A1).

	As per claim 1, Clymer teaches A method comprising: 
displaying a graphical user interface (control interface 708) that enables configuration of a scene for controlling a zone (kitchen) comprising at least one lighting control device configured to control a corresponding lighting load, (Fig. 6D:708 and ¶ 141, “the control application may display the control interface 708 shown in FIG. 6D (in this example, the lights are controlled as one to a common state).”)
wherein displaying the graphical user interface further comprises displaying a lighting intensity bar for configuring the lighting intensity of the lighting load for the scene, (Fig. 6D:710 and ¶ 141, adjustments using movable/slide-able actuator 710)
and wherein displaying the lighting intensity bar further comprises displaying at least one of a first […] resolution state[] […]; (Fig. 6D:710 and ¶ 141, the display of movable/slide-able actuator 710 is necessarily at a first resolution state)
when the lighting intensity bar is displayed in the graphical user interface in the first resolution state, receiving a first input from the user in the lighting intensity bar, wherein the first input is configured to cause the lighting intensity to change over a first range of lighting intensity values from a current lighting intensity value to a first lighting intensity value, and wherein the first input causes a control indicator in the lighting intensity bar to move by a first distance on the graphical user interface to indicate the change in the lighting intensity over the first range of lighting intensity values; (¶¶ 28 and 141, controlling lights using interface 708 by displacement of actuator 710; also see ¶ 33)
transmitting first messages configured to control the lighting intensity of the lighting load of the zone over the first range of lighting intensity values from the current lighting intensity value to the first lighting intensity value [...] as the control indicator moves by the first distance in the lighting intensity bar; (¶¶ 28 and 141, controlling lights using interface 708 by displacement of actuator 710; also see ¶ 33. the load control system is controlled via graphical user interfaces by communicating via communications network “messages” [first messages] to the load control system, see at least Abstract and ¶¶ 10,27-29,  31-32 and 34-38)
[…].
Clymer does not appear to expressly teach 
that the messages are transmitted “in real-time”. 
However, Clymer suggests that the messages are transmitted “in real-time”, at least by disclosing that a user may use the occupancy indicator to make more educated decisions concerning whether to turn lights off, e.g., to “save energy”, ¶¶ 164 and  209, and by disclosing that a user may control a load control system [e.g., by actuating lights in the user environment], by interfacing with a third-party integrator via, e.g., a voice control system, ¶ 44, when a home security alarm is going off in the user environment, ¶ 164.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Clymer to wherein the messages are transmitted “in real-time”, as suggested by Clymer.
One would have been motivated to make such a combination in order to control the lighting load systems immediately in case of a security emergency and/or to maximize the saving of energy by immediately turning off the lights, Clymer ¶¶ 44, 164 and 209.
Clymer does not appear to expressly teach
“a plurality of” resolution “states to enable different resolutions of control for a user” and “receiving an indication to change the lighting intensity bar from the first resolution state to the second resolution state; when the lighting intensity bar is displayed in the graphical user interface in the second resolution state, receiving a second input from the user in the lighting intensity bar, wherein the second input is configured to cause the lighting intensity to change over a second range of lighting intensity values from the first lighting intensity value to a second lighting intensity value, and wherein the second input causes the control indicator in the lighting intensity bar to move by a second distance on the graphical user interface to indicate the change in the lighting intensity over the second range of lighting intensity values, wherein the second distance over which the control indicator moves is greater than or equal to the first distance, and wherein the second range of lighting intensity values is less than the first range of lighting intensity values over which the lighting load is controlled; and transmitting second messages configured to control the lighting intensity of the lighting load of the zone over the second range of lighting intensity values from the first lighting intensity value to the second lighting intensity value in real-time as the control indicator moves by the second distance in the lighting intensity bar, wherein the second messages are configured to cause a smaller change in the lighting intensity of the lighting load than the first messages.”
However, Lu teaches/suggests the concept(s) of a slider control that can be configured to allow a zoom in or zoom out operation to increase or decrease the scale [resolution] at which adjustments are made, ¶ 50. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Clymer to include the concept(s) of a slider control that can be configured to allow a zoom in or zoom out operation to increase or decrease the scale [resolution] at which adjustments are made, as taught/suggested by Lu.
One would have been motivated to make such a combination in because this lead to a more precise control method allowing for fine-tuning of lighting characteristics by allowing finer adjustments of those characteristics, Lu ¶ 50.
In combination, Clymer, as modified, teaches/suggests 
“a plurality of” resolution “states to enable different resolutions of control for a user” and “receiving an indication to change the lighting intensity bar from the first resolution state to the second resolution state; when the lighting intensity bar is displayed in the graphical user interface in the second resolution state, receiving a second input from the user in the lighting intensity bar, wherein the second input is configured to cause the lighting intensity to change over a second range of lighting intensity values from the first lighting intensity value to a second lighting intensity value, and wherein the second input causes the control indicator in the lighting intensity bar to move by a second distance on the graphical user interface to indicate the change in the lighting intensity over the second range of lighting intensity values, wherein the second distance over which the control indicator moves is greater than or equal to the first distance, and wherein the second range of lighting intensity values is less than the first range of lighting intensity values over which the lighting load is controlled; and transmitting second messages configured to control the lighting intensity of the lighting load of the zone over the second range of lighting intensity values from the first lighting intensity value to the second lighting intensity value in real-time as the control indicator moves by the second distance in the lighting intensity bar, wherein the second messages are configured to cause a smaller change in the lighting intensity of the lighting load than the first messages.” (Clymer teaches the load control system is controlled via graphical user interfaces by communicating via communications network “messages” to the load control system, see at least Abstract and ¶¶ 10,27-29,  31-32 and 34-38, and the controlling of lights via lighting intensity bars, as explained above. Clymer suggests that the messages are transmitted “in real-time”, at least by disclosing that a user may use the occupancy indicator make more educated decisions concerning whether to turn lights off, e.g., to “save energy”, ¶¶ 164 and 209. Clymer also suggests “real-time” in disclosing that a user may control a load control system [e.g., by actuating lights in the user environment], e.g., by interfacing with a third-party integrator via a voice control system, ¶ 44, e.g., when a home security alarm is going off in the user environment, ¶ 164. Lu teaches/suggests the concept(s) of a slider control that can be configured to allow a zoom in or zoom out operation to increase or decrease the scale [resolution] at which adjustments are made, ¶ 50)

As per claim 2, Clymer doesn’t directly teach 
wherein the second resolution state of the lighting intensity bar includes tick marks at a lower-percentage change in the lighting intensity than the first resolution state of the lighting intensity bar. 
However, Lu further discloses that the slider control includes a line of tick marks that represent a range of numerical values which can be taken by the parameter associated with the selected control tile (¶ 49) and that the slider can be configured to represent only a portion of a range of available numerical values, thereby facilitating fine adjustments by, for example, allowing the user to zoom in or zoom out on the slider, thereby increasing or decreasing the scale at which adjustments are made (¶ 50). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Lu to Clymer, because this would lead to a more precise control method allowing for fine-tuning of lighting characteristics by allowing finer adjustments of those characteristics, while showing the user tick marks to visually guide the user, during adjustments, by displaying possible values that can be taken by the slider (Lu, ¶ 49-50).

	As per claim 3, Clymer, as modified, further teaches 
wherein the second resolution state of the lighting intensity bar provides a zoomed-in sub-portion of the first range of lighting intensity values that are displayed when the lighting intensity bar is in the first resolution state. (Lu ¶ 50, the slider can be configured to represent only a portion of a range of available numerical values, thereby facilitating fine adjustments by, for example, allowing the user to zoom in or zoom out on the slider, thereby increasing or decreasing the scale at which adjustments are made)

	As per claim 4, Clymer further teaches 
wherein the indication includes an actuation of a button or a gesture by a user on the graphical user interface. (Clymer ¶ 141 – “the “Kitchen Ceiling Lights” may be configured as dimmable lights and as such, the control application may display control interface 708 with a movable/slide-able actuator 710 (e.g., a vertically movable actuator) that may be actuated/moved by the user”)

	As per claim 5, Clymer further teaches 
wherein the gesture comprises one of a swiping gesture or a pinch of the user's fingers together or away from each other. (Clymer ¶ 141 – “the “Kitchen Ceiling Lights” may be configured as dimmable lights and as such, the control application may display control interface 708 with a movable/slide-able actuator 710 (e.g., a vertically movable actuator) that may be actuated/moved by the user”)

	As per claim 18, Clymer further teaches 
wherein the zone is one of a plurality of zones configured to be controlled for the scene, the method further comprising: determining that the lighting intensity for each zone of the plurality of zones is configured at a common lighting intensity; displaying the common lighting intensity on the lighting intensity bar to allow absolute control of the plurality of lighting zones; and in response to the first input and the second input, controlling the plurality of zones according to the common lighting intensity. (Clymer ¶ 126, A scene actuator may set one or more control devices/electrical loads controlled by the keypad to a pre-set configuration. Also see Clymer ¶¶ 133 and 170)

	As per claim 19, Clymer teaches 
wherein the zone is one of a plurality of zones configured to be controlled for the scene, the method further comprising: determining that the lighting intensity for each zone of the plurality of zones is configured at a different lighting intensity; displaying one or more actuators on the graphical user interface configured to allow a relative change in the lighting intensity for each zone of the plurality of zones; and in response to the first input and the second input, controlling each zone of the plurality of zones according to the relative change in the lighting intensity. (Clymer ¶¶ 204 and 208, the rooms/zones light settings may be configured according to respective occupancy and/or vacancy information for each room, therefore this includes the embodiment where each room has different lighting intensities)

	As per claim 20, Clymer, as modified, further teaches 
wherein the scene is a first scene of a plurality of scenes, the method further comprising: receiving an indication from a user to save the second lighting intensity value to a second scene configured to control the lighting load of the zone in response to an activation of the second scene; (Clymer, [0141])
updating system configuration data to control the zone to according to the second lighting intensity value in response to the activation of the second scene; (Clymer, [0141])
receiving a triggering event configured to trigger the activation of the second scene; (Clymer, ¶ 181. Also see Clymer ¶¶ 183-184 and 186)
and controlling the zone to the second lighting intensity value. (Clymer, ¶ 181. Also see Clymer ¶¶ 183-184 and 186)
	
Independent Claims 43 and 44 are directed to a device and storage medium for executing the method of claim 1, and are rejected using similar rationale.

Claim(s) 6-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clymer (US 20180364665 A1) in view of Lu (US 20160026371 A1), as applied to claim 1 above, and further in view of Darton; Adam et al. (hereinafter Darton – US 20190208599 A1).

As per claim 6, Clymer doesn’t directly teach wherein the graphical user interface comprises a palette for configuring a color setting for the scene, and wherein the palette is configured to display in at least a third and a fourth of the plurality of resolution states to enable different resolutions of control for the user. However, Darton discloses the selection of a lighting color from a plurality of color (¶ 2) from low resolution and high resolution of a color palette, ¶ 18. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Darton to Clymer, because this would lead to a more versatile method that allowed for modifying the color of lights based on desired effect or mood (Darton ¶ 4) by selecting color from a vast number of colors (Darton ¶ 18).

As per claim 7, Clymer doesn’t directly teach 
the method further comprising: when the palette is displayed in the graphical user interface in the third resolution state, receiving a third input from the user in the palette, wherein the third input is configured to cause the color setting to change over a first range of color values from a current color value to a first color value, and wherein the third input causes an actuator in the palette to move by a third distance on the graphical user interface to indicate the change in the color setting over the first range of color values; transmitting third messages configured to control the color setting of the lighting load of the zone over the first range of color values from the current color value to the first color value in real-time as the actuator moves by the third distance in the palette; receiving an indication to change the palette from the third resolution state to a fourth resolution state; when the palette is displayed in the graphical user interface in the fourth resolution state, receiving a fourth input from the user in the palette, wherein the fourth input is configured to cause the color setting to change over a second range of color values from the first color value to a second color value, wherein the fourth input causes the actuator in the palette to move by a fourth distance on the graphical user interface to indicate the change in the color setting over the second range of lighting intensity values, wherein the fourth distance over which the actuator moves on the palette is greater than or equal to the third distance, and wherein the second range of color values is less than the first range of color values; and transmitting fourth messages configured to control the color setting of the lighting load of the zone over the second range of color values from the first color value to the second color value real-time as the actuator moves by the fourth distance in the palette. 
However, Darton teaches/suggests the concept(s) of a lighting color from a plurality of color, ¶ 2, from low resolution and high resolution of a color palette, ¶ 18, wherein far more colors are available for selection by the user, ¶¶ 19, 66 and 74. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Clymer to include the concept(s) of a lighting color from a plurality of color, from low resolution and high resolution of a color palette, wherein far more colors are available for selection by the user, as taught/suggested by Darton.
One would have been motivated to make such a combination in order to arrive at a more versatile method that allowed for modifying the color of lights based on desired effect or mood, Darton ¶ 4, by selecting color from a large number of colors, Darton ¶ 18.
In combination, Clymer, as modified, teaches/suggests 
the method further comprising: when the palette is displayed in the graphical user interface in the third resolution state, receiving a third input from the user in the palette, wherein the third input is configured to cause the color setting to change over a first range of color values from a current color value to a first color value, and wherein the third input causes an actuator in the palette to move by a third distance on the graphical user interface to indicate the change in the color setting over the first range of color values; transmitting third messages configured to control the color setting of the lighting load of the zone over the first range of color values from the current color value to the first color value in real-time as the actuator moves by the third distance in the palette; receiving an indication to change the palette from the third resolution state to a fourth resolution state; when the palette is displayed in the graphical user interface in the fourth resolution state, receiving a fourth input from the user in the palette, wherein the fourth input is configured to cause the color setting to change over a second range of color values from the first color value to a second color value, wherein the fourth input causes the actuator in the palette to move by a fourth distance on the graphical user interface to indicate the change in the color setting over the second range of lighting intensity values, wherein the fourth distance over which the actuator moves on the palette is greater than or equal to the third distance, and wherein the second range of color values is less than the first range of color values; and transmitting fourth messages configured to control the color setting of the lighting load of the zone over the second range of color values from the first color value to the second color value real-time as the actuator moves by the fourth distance in the palette. (Clymer teaches the palette Clymer suggests that the messages are transmitted “in real-time”, at least by disclosing that a user may use the occupancy indicator make more educated decisions concerning whether to turn lights off, e.g., to “save energy”, ¶¶ 164 and 209. Clymer also suggests “real-time” in disclosing that a user may control a load control system [e.g., by actuating lights in the user environment], e.g., by interfacing with a third-party integrator via a voice control system, ¶ 44, e.g., when a home security alarm is going off in the user environment, ¶ 164. Lu teaches/suggests the concept(s) of a slider control that can be configured to allow a zoom in or zoom out operation to increase or decrease the scale at which adjustments are made, ¶ 50. Darton discloses the selection of a lighting color from a plurality of color, ¶ 2, from low resolution and high resolution of a color palette, ¶ 18, wherein far more colors are available for selection by the user, ¶¶ 19, 66 and 74.)

As per claim 10, Clymer, as modified, further teaches 
the method further comprising: receiving an indication from a user to save the second lighting intensity value and the second color setting to the scene; (Clymer, [0141])
updating system configuration data to control the zone according to the second lighting intensity value and the second color setting in response to an activation of the scene; (Clymer, [0141], for color, see modification above, by Darton, for claim 7)
receiving a triggering event configured to trigger the activation of the scene; (Clymer, ¶ 181. Also see Clymer ¶¶ 183-184 and 186).
and controlling the zone to the second lighting intensity value and the second color setting. (Clymer, ¶ 181. Also see Clymer ¶¶ 183-184 and 186; for color, see modification above, by Darton, for claim 7).

	As per claim 11, Clymer, as modified, further teaches 
further comprising: receiving an indication that the zone is an unaffected zone in the scene that is defined as being unaffected by the second lighting intensity value saved for the scene; (Clymer ¶¶ 215-216)
and in response to receiving the triggering event, preventing control of the unaffected zone to the second lighting intensity value, and wherein the unaffected zone maintains a current lighting intensity value to which the zone was controlled prior to the triggering event. (Clymer ¶¶ 215-216)

	As per claim 12, Clymer, as modified, further teaches further comprising: in response to receiving the triggering event, controlling the zone to the second color setting. (Clymer ¶ 38 – “control-target device is changing the status/state of an electrical load”. Also see Clymer ¶¶ 28 and 141, controlling lights using interface 708 by displacement of actuator 710, and Clymer ¶ 33)

	As per claim 13, Clymer, as modified, further teaches 
further comprising: receiving an indication that the zone is an unaffected zone in the scene that is defined as being unaffected by the second color value saved for the scene; (Clymer ¶¶ 215-216)
and in response to receiving the triggering event, preventing control of the zone to the second color value, and wherein the zone maintains a current color setting to which the zone was controlled prior to the triggering event. (Clymer ¶¶ 215-216)

As per claim 14, Clymer, as modified, further teaches
further comprising: in response to receiving the triggering event, controlling the zone according to the second lighting intensity value. (Clymer ¶ 38 – “control-target device is changing the status/state of an electrical load”. Also see Clymer ¶¶ 28 and 141, controlling lights using interface 708 by displacement of actuator 710, and Clymer ¶ 33)

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clymer (US 20180364665 A1) in view of Lu (US 20160026371 A1) and Darton (US 20190208599 A1), as applied to claim 7 above, and further in view H. Ren et al. (hereinafter Ren – non-Patent Literature, "Study on LED Color Mixing for Stage Lighting Based on Locus Fitting of Blackbody," IEEE 3rd International Conference on Cloud Computing and Internet of Things (CCIOT), 2018).

	As per claim 8, Clymer, as modified, further teaches wherein the color setting is a color temperature setting (Darton ¶ 74, LED light color changes; because LED lights are based on the Kelvin scale, the color of the light produced by the LED Lights is considered the “color temperature” of the light).
	Darton further teaches LED light systems that can produce white light also (¶ 48, inter alia), and that these systems are known as “RGB” and “RGBW” refers to a lighting system reliant on a combination of red, green and blue, or red, green, blue and white LEDs to form a multi-capable lighting device that can mix varying intensity of hue and power of each color to form almost all colors within the visible light spectrum (¶ 48).
Clymer, as modified, doesn’t directly teach wherein the first range of color values comprise a first range of color temperature values on a black-body curve, and wherein the second range of color values comprise a second range of color temperature values on the black-body curve. However, Ren teaches a new mixing light method with RGBW four-color mixing model, which uses the mixing light of white as the fourth input, with the three-basic color of red, green and blue to obtain the new mixing method, wherein the original coefficients of RGBW are optimized after adjusting the two parameters of relative spectral power distribution and illuminance of mixing light for locus fitting of blackbody (Abstract). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Ren to Clymer, as modified, because this would lead to optimizing colors from the lighting sources (see Ren Abstract).

As per claim 9, Clymer, as modified, further teaches 
wherein the color setting is a full color setting, (Darton ¶ 48, red, green, and blue colors are mixed together to form other colors, so the colors are considered full color)
wherein the first range of color values comprise a first range of full color values on an x-axis or a y-axis of the palette, (Ren Page 178, the multiple LED colors are represented in the x and y chromaticity coordinates of LED Light)
and wherein the second range of color values comprise first range of full color values on an x-axis or a y-axis of the palette. (Ren Page 178, the multiple LED colors are represented in the x and y chromaticity coordinates of LED Light)

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clymer (US 20180364665 A1) in view of Lu (US 20160026371 A1), as applied to claim 1 above, and further in view of Speegle; William Howard et al. (hereinafter Speegle – US 20110248835 A1).

	As per claim 15, Clymer teaches doesn’t directly teach 
the method further comprising: receiving an indication to automatically select a color temperature setting based on the lighting intensity; in response to receiving the first input, automatically selecting a first predefined color temperature value that corresponds to the first lighting intensity value, and wherein the lighting load of the zone is controlled to the first predefined color temperature value in response to the first input; and in response to receiving the second input, automatically selecting a second predefined color temperature value that corresponds to the second lighting intensity value, and wherein the lighting load of the zone is controlled to the second predefined color temperature value in response to the second input. 
However, Speegle discloses that changes in spectral characteristics (e.g., color temperature) from light sources affect human moods (¶ 4) and a light fixture capable of automatically adjusting the color temperature of LED lights as a function of the overall light intensity (¶ 105). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Speegle to Clymer, because this would lead to a more helpful method that helps adjust lighting color automatically to improve users’ mood and performance (Clymer ¶¶ 4 and 105).

	As per claim 16, Clymer, as modified, further teaches 
further comprising: receiving an indication from a user to save the second lighting intensity value to the scene; (Clymer, [0141])
updating system configuration data to control the zone to according to the second lighting intensity value and the second predefined color temperature value in response to an activation of the scene; (Clymer, [0141])
receiving a triggering event configured to trigger the activation of the scene; (Clymer, ¶ 181. Also see Clymer ¶¶ 183-184 and 186)
and controlling the zone to the second lighting intensity value and the second color temperature value. (Clymer, ¶ 181. Also see Clymer ¶¶ 183-184 and 186)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clymer (US 20180364665 A1) in view of Lu (US 20160026371 A1), and Speegle (US 20110248835 A1), as applied to claim 15 above, and further in view of Eisele; Eric Jon et al. (hereinafter Eisele – US 20110084614 A1).

	As per claim 17, Clymer, as modified, doesn’t directly teach 
further comprising: receiving an indication to enable manual selection of the color temperature setting by the user; receiving a third color temperature value based on user input via the graphical user interface; and updating system configuration data to control the zone to according to the second lighting intensity value and the third color temperature value in response to an activation of the scene. 
However, Eisele discloses a lighting control system that permits control inputs to be made manually or automatically (¶ 158). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Eisele to Clymer, as modified, because this would lead to flexibility of the method to allow for adjusting to accommodate user preferences (Eisele ¶ 33 and 194).

Response to Arguments
Specification Objection
The specification objection has been removed due to specification amendment. 

112 Rejections
The 112 rejections have been removed due to claim amendment. 

103 Rejections
	The applicant’s prior art arguments are fully considered, but are moot in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175